DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on June 14, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pp.5-8, filed June 14, 2022, with respect to the rejection(s) of claim(s) 1-7, 9-16 under 35 U.S.C. § 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of June 14, 2022.

Claim Objections
Claim 4 is objected to because of the following informalities: line 2 recites the word “portion” twice. The examiner believes this to be a typo. Appropriate correction is required.

Claim 13 is objected to because of the following informalities: lines 4 and 10 respectively recite the words “to” and “through” twice. The examiner believes this to be a typo. Appropriate correction is required.

Claim 16 is objected to because of the following informalities: line 1 recites the word “wherein” twice. The examiner believes this to be a typo. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 10, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olsson et al. (US Patent No. 6,545,704) in view of Watt et al. (US 2009/0196459) further in view of Peterson (US 2005/0016747).

Regarding claim 1 Olsson discloses a pipe inspection system, comprising: 
a housing to rotatably support a cable storage drum (Figures 2 and 3 show a housing having a push reel 22 that is rotatably supported by a support frame 25 – col.5, 4-7), the cable storage drum including a centrally mounted and axially projecting hub (Figure 3 shows push reel 22 having an internal conical central hub portion 22a – col.5, 2-4); 
a flexible resilient push-cable with a plurality of conductors disposed within the push-cable (Figure 3 shows push cable 12; resilient and flexible push cable 12 – col.4, 9-10; push cable having a plurality of conductors – col.6, 10-12), the push-cable removably stored in the cable storage-drum in a plurality of coils encircled on the centrally mounted and axially projecting hub (Figure 3 shows push cable 12 stored in the central hub portion 22a); 
a camera head mechanically connected to a distal end of the push-cable and electrically connected to two of the plurality of conductors for providing image or video signals from the camera head to a proximal end of the push-cable (Figure 3 shows camera head 16 being connected to the distal end of push cable 12; the push cable 12 includes at least one conductor for conveying the video image signal from the camera head – col.5, 29-31).
Olsson further discloses a communicatively coupled electronic device to which images or video signals are transmitted (Video Display Unit 34 in Figure 3).
However, fails to explicitly disclose a housing to removably receive a cable storage drum; wherein the housing includes first and second outer casings that are hingedly connected to open in clam shell fashion and wherein the first and second outer casings include releasable fasteners; and a wireless communication module attached to or disposed in the cable storage drum to receive the image or video signals from the conductors and wirelessly transmit the images or video signals to a communicatively coupled electronic device.
In his disclosure Watt teaches a wireless communication module attached to or disposed in the cable storage drum to receive the image or video signals from the conductors and wirelessly transmit the images or video signals to a communicatively coupled electronic device (Figure 2C shows cable reel 208 which can include a wireless transmitter device and a serialized digital video signal is transmitted wirelessly from the reel 208 to the handheld display 202 – [0035-0036]).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Watt into the teachings of Olsson because the substitution of one known element (wired connection for wired communication) for another (wireless connection for wireless communication) would have yielded predictable results to one of ordinary skill in the art.
However, fails to explicitly disclose a housing to removably receive a cable storage drum; wherein the housing includes first and second outer casings that are hingedly connected to open in clam shell fashion and wherein the first and second outer casings include releasable fasteners.
In his disclosure Peterson teaches a housing to removably receive a cable storage drum (Figures 1-3 show reel housing 1 capable of receiving a cable reel 6; note cable reel 6 is being interpreted as the cable storage drum); wherein the housing includes first and second outer casings that are hingedly connected to open in clam shell fashion (Figure 1 and 3 show reel housing 1 having lid/cover 2 and the rest of the housing 1 being hingedly connected to open in clam shell fashion via hinge point 18; note lid/cover 2 is being interpreted as the second outer casing) and wherein the first and second outer casings include releasable fasteners (Figure 1 shows rubber strap latches 6, installed on the first outer casing and Figure 2 shows rubber strap latch hooks 10 installed on the second outer casing).
Peterson further teaches pooling and unspooling the cables from the cable reel (par. [0271]).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the housing to removably receive a cable storage drum, wherein the housing includes first and second outer casings that are hingedly connected to open in clam shell fashion and wherein the first and second outer casings include releasable fasteners of Peterson into the teachings of Olsson because such incorporation improves the flexibility and convenience of the inspection system.

Regarding claim 2 Olsson discloses the system of Claim 1, wherein the communicatively coupled electronic device is a buried object locator (internally inspecting a pipe P; pipe P being buried in the ground – col.4, 33-36; inspecting the insides of buried pipes – col.1, 5-10).

Regarding claim 3 Olsson discloses the system of Claim 1. However, fails to explicitly disclose wherein the wireless communication module is disposed in the centrally mounted and axially projecting hub.
As previously stated Watt teaches a wireless communication module being disposed in the cable drum. Watt discloses the claimed invention except for the wireless communication module being disposed in the projecting hub of the cable drum. It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the wireless communication unit in a hub part of the cable drum, since it has been held that rearranging parts of an invention involves only routine in the art.

Regarding claim 4 Olsson discloses the system of Claim 1, further comprising a slip-ring assembly having a first portion mounted on the housing and a second portion mounted on the cable storage drum (Figure 3 shows slip ring coupling 28).

Regarding claim 10 Olsson discloses the system of claim 1, further comprising a real time clock module (real time clock – col.7, 1-3).

Regarding claim 13 Olsson discloses a pipe inspection system, comprising: 
a display (monitor 34 in Figure 3); 
an image capture device (camera head 16 in Figure 3); 
a housing configured to to rotatably support a cable storage drum (Figures 2 and 3 show a housing having a push reel 22 that is rotatably supported by a support frame 25 – col.5, 4-7);
a system connection cable for relaying images captured by the imaging capture device from a flexible resilient push-cable to the display and image capture device (Figure 3 shows camera head 16 connected to push cable 12 and transmitting video to monitor 34; resilient and flexible push cable 12 – col.4, 9-10); 
a plurality of conductors embedded in the push-cable (push cable having a plurality of conductors – col.6, 10-12); and 
a slip-ring assembly, wherein captured images are transferred through through the slip-ring assembly to the system connection cable to be rendered on a display (Figure 3 shows slip ring coupling 28).
However, fails to explicitly disclose a hand-held display; a housing configured to removably receive a cable storage drum, wherein the housing comprises first and second outer casings that are hingedly connected to open in clam shell fashion, wherein the first and second outer casings include releasable fasteners.
In his disclosure Watt teaches a hand-held display (handheld display 202 in Figure 2C).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was made to incorporate the teachings of Watt into the teachings of Olsson because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
However, fails to explicitly disclose a housing configured to removably receive a cable storage drum, wherein the housing comprises first and second outer casings that are hingedly connected to open in clam shell fashion, wherein the first and second outer casings include releasable fasteners.
In his disclosure Peterson teaches a housing configured to removably receive a cable storage drum (Figures 1-3 show reel housing 1 capable of receiving a cable reel 6; note cable reel 6 is being interpreted as the cable storage drum); wherein the housing comprises first and second outer casings that are hingedly connected to open in clam shell fashion (Figure 1 and 3 show reel housing 1 having lid/cover 2 and the rest of the housing 1 being hingedly connected to open in clam shell fashion via hinge point 18; note lid/cover 2 is being interpreted as the second outer casing), wherein the first and second outer casings include releasable fasteners (Figure 1 shows rubber strap latches 6, installed on the first outer casing and Figure 2 shows rubber strap latch hooks 10 installed on the second outer casing).
Peterson further teaches pooling and unspooling the cables from the cable reel (par. [0271]).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the housing to removably receive a cable storage drum, wherein the housing includes first and second outer casings that are hingedly connected to open in clam shell fashion and wherein the first and second outer casings include releasable fasteners of Peterson into the teachings of Olsson because such incorporation improves the flexibility and convenience of the inspection system.

Claims 9, 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olsson et al. (US Patent No. 6,545,704) in view of Watt et al. (US 2009/0196459) further in view of Peterson (US 2005/0016747) further in view of McMillan et al. (US 2006/0266134).

Regarding claim 9 Olsson discloses the system of claim 4. However, fails to explicitly disclose further comprising a GPS receiver module.
In his disclosure McMillan teaches a GPS receiver module (GPS receiver – [0028])
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of McMillan into the teachings of Olsson because such incorporation facilitates tracking of movement of the inspection apparatus (par. 28).

Regarding claim 14 Olsson discloses the system of Claim 9. However, fails to explicitly disclose a wireless communication module attached to or disposed in the cable storage drum to wirelessly transmit images or video signals from the camera head to a communicatively coupled electronic device.
In his disclosure Watt teaches a wireless communication module attached to or disposed in the cable storage drum to wirelessly transmit images or video signals from the camera head to a communicatively coupled electronic device (Figure 2C shows cable reel 208 which can include a wireless transmitter device and a serialized digital video signal is transmitted wirelessly from the reel 208 to the handheld display 202 – [0035-0036]).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Watt into the teachings of Olsson because the substitution of one known element (wired connection for wired communication) for another (wireless connection for wireless communication) would have yielded predictable results to one of ordinary skill in the art.

Regarding claim 15 Olsson discloses the system of Claim 9, wherein the communicatively coupled electronic device is a buried object locator (internally inspecting a pipe P; pipe P being buried in the ground – col.4, 33-36; inspecting the insides of buried pipes – col.1, 5-10).

Regarding claim 16 Olsson discloses the system of Claim 1. However, fails to explicitly disclose wherein the wireless communication module is disposed in the centrally mounted and axially projecting hub.
As previously stated Watt teaches a wireless communication module being disposed in the cable drum. Watt discloses the claimed invention except for the wireless communication module being disposed in the projecting hub of the cable drum. It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the wireless communication unit in a hub part of the cable drum, since it has been held that rearranging parts of an invention involves only routine in the art.

Claims 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olsson et al. (US Patent No. 6,545,704, hereinafter “Olsson1”) in view of Watt et al. (US 2009/0196459) further in view of Peterson (US 2005/0016747) further in view of Olsson et al. (US 2006/0006875, hereinafter “Olsson2”).

Regarding claim 11 Olsson1 discloses the system of claim 1. However, fails to explicitly disclose a built-in dipole sonde transmitter.
In his disclosure Olsson2 teaches a built-in dipole sonde transmitter (a sonde can be coupled to a camera head as part of a video pipe inspection – [0004]).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Olsson2 into the teachings of Olsson1 because such incorporation enable defects and blockages to be precisely located (par. [0004]).

Regarding claim 12 Olsson1 discloses the system of claim 11. However, fails to explicitly disclose wherein the dipole sonde transmitter is disposed in the camera head. 
In his disclosure Olsson2 teaches wherein the dipole sonde transmitter is disposed in the camera head (a sonde can be coupled to a camera head as part of a video pipe inspection – [0004]).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Olsson2 into the teachings of Olsson1 because such incorporation enable defects and blockages to be precisely located (par. [0004]).




Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Pub. No. 2007/0297778, US Patent No. 5,754,220, US Patent No. 4,989,582, JP 2004-261903A, and GB 2380082A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482